DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2 ,6, 9-11,13,18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa (US20100138693) in view of Sorn et al (US20190217857) hereinafter Sorin.
 
.


a first instance of a workload to generate a first set of safety variables (Fig. 1, and para. 0024); a second processor core from the plurality of processor cores to execute a second instance of the workload to generate a second set of safety variables (Fig. 1, and para. 0024); and a third processor core from the plurality of processor cores to generate a signal in response to comparison of the first set of safety variables and the second set of safety variables.
Ohkawa does not explicitly disclose wherein an interconnect is to communicatively couple the first processor core and the second processor core to the third processor core, wherein the interconnect comprises one or more of: an on-chip system fabric and a Peripheral Component Interconnect express (PCIe).
Sorin teaches in Fig. 2 wherein an interconnect is to communicatively couple the first processor core and the second processor core to the third processor core, wherein the interconnect comprises one or more of: an on-chip system fabric and a Peripheral Component Interconnect express (PCIe) (para. 0095).  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the embodiment of Sorin with the elements of Ohkawa to optimize sensor capability leveraging IC technology (para. 0035).


Ohkawa does not explicitly disclose wherein an interconnect is to communicatively couple the first processor core and the second processor core to the third processor core, wherein the interconnect comprises one or more of: an on-chip system fabric and a Peripheral Component Interconnect express (PCIe).
Sorin teaches in Fig. 2 wherein an interconnect is to communicatively couple the first processor core and the second processor core to the third processor core, wherein the interconnect comprises one or more of: an on-chip system fabric and a Peripheral Component Interconnect express (PCIe) (para. 0095).  One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the 

As to claim 18, Ohkawa discloses one or more computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations to: execute one or more
workloads corresponding to operations of one or more components of a vehicle (Fig. 1 with a plurality of cores that execute said workload, para.0003); execute, at a first processor core of the processor, a first instance of a workload to generate a first set of safety variables (Fig. 3, and para. 0024 where core a is engaged); execute, at a second processor core of the processor, a second instance of the workload to generate a second set of safety variables (Fig. 3, where core b is engaged, para. 0024); and cause generation of a signal, at a third processor core of the processor, in response to comparison of the first set of safety variables and the second set of safety variables (Fig. 1, and para. 0026 where the diagnosis difference between core performance is evaluated).
Ohkawa does not explicitly disclose wherein an interconnect is to communicatively couple the first processor core and the second processor core to the third processor core, wherein the interconnect comprises one or more of: an on-chip system fabric and a Peripheral Component Interconnect express (PCIe).
Sorin teaches in Fig. 2 wherein an interconnect is to communicatively couple the first processor core and the second processor core to the third processor core, wherein the interconnect comprises one or more of: an on-chip system fabric and a Peripheral 

As to claims 2, 11, Ohkawa discloses the apparatus, wherein the third processor core is to detect a mismatch between the first set of safety variables and the second set of safety variables within a process safety time interval (Fig. 6, and step s7, paras. 0065, 0066).

As to claim 6, Ohkawa discloses the apparatus, wherein a processor comprise the plurality of processor cores (Fig. 3, and para. 0062).

As to claim 9, and 13, Ohkawa discloses the apparatus, wherein the vehicle is one of: an automobile, a truck, a motorcycle, an airplane, a helicopter, a vessel/ship, a train, or a drone (para. 0001).

As to claim 20, Ohkawa discloses the one or more computer-readable medium of claim 18, further comprising one or more instructions that when executed on the at least one
processor configure the at least one processor to perform one or more operations to cause transmission of data between two of the first processor core, the second processor core, and the third processor via an interconnect (Figs. 3, and 4, and para. 0063). 
s 3-5,7,8,12,14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa/Sorin in view of Mody et al (US20200074287) hereinafter Mody. 

As to claim 3,12, Ohkawa/Sorin does not explicitly disclose the apparatus, wherein a system on chip comprises the first processor core and the second processor core, wherein a safety island comprises the third processor core.
Mody discloses wherein a system on chip comprises the first processor core and the second processor core, wherein a safety island comprises the third processor core (Fig. 3, and para. 0032). One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the embodiment of Mody with the elements of Ohkawa/Sorin to optimize error correction (para. 0004).

As to claim 4, Mody discloses the apparatus, wherein the system on chip and the safety island are coupled via an interconnect (Fig. 3, and, (para. 0032). One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the embodiment of Mody with the elements of Ohkawa/Sorin to optimize error correction (para. 0004).

As to claim 5, Mody discloses the apparatus, wherein the interconnect comprises one or more of: an on-chip system fabric, a Peripheral Component Interconnect express (PCle), and a Controller Area Network (CAN) Bus (Fig. 3, and paras.0031, and  0032). One of ordinary skill in the art before the effective filing date of the claimed invention 

As to claim 7, Mody discloses the apparatus, wherein a System On Chip (SOC) device comprises the plurality of processor cores, memory, and a CAN Bus (Fig. 3, and para. 0032). One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the embodiment of Mody with the elements of Ohkawa/Sorin to optimize error correction (para. 0004).

As to claim 8, Mody discloses the apparatus, wherein an Internet of Things (loT) device or vehicle comprises one or more of: the plurality of processor cores and memory (Fig. 3, and para. 0031). One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the embodiment of Mody with the elements of Ohkawa/Sorin to optimize error correction (para. 0004).

As to claim 14, Ohkawa discloses an apparatus comprising: a first processor core of a first computing channel to execute a first instance of a first plurality of workloads (Fig.3 and corea and para. 0024); a first processor core of a second computing channel to execute a second instance of the first plurality of workloads (Fig. 1, and core in from a plurality of cores as illustrated in Fig. 3, and para. 0024); and Mody discloses an interconnect to couple safety islands of the first computing channel and the second computing channel, wherein the first plurality of workloads correspond to operations of one or more components of a vehicle (Fig. 3, and para. 0032). One of ordinary skill in 

As to claim 15, Mody discloses the apparatus, wherein the interconnect comprises one or more of: a Serial Peripheral Interface (SPI), an I2C (Inter-Integrated Circuit) interface, and a SenseWire.TM. interface (Fig. 3, and element 534 teaching serial interconnections). One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the embodiment of Mody with the elements of Ohkawa/Sorin to optimize error correction (para. 0004).

As to claim 16, Mody discloses the apparatus, further comprising: a first processor core of a third computing channel to execute a first instance of a second plurality of workloads (Fig.3, and para. 0031 where a second plurality of workload pertains to radar processing); and a first processor core of a fourth computing channel to execute a second instance of the second plurality of workloads, wherein the interconnect is to couple safety islands of the third computing channel and the fourth computing channel (Fig. 3 and para. 0031 where a second instance pertains to depth of motion). One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the embodiment of Mody with the elements of Ohkawa/Sorin to optimize error correction (para. 0004).



As to claim 19, Mody discloses the one or more computer-readable medium, further comprising one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause detection of a mismatch, at the third processor core, between the first set of safety variables and the second set of safety variables within a process safety time interval (Figs. 8, and paras. 0060-0064, where hardware errors are eliminated to have confidence in true discrepancy that is detected. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to use the embodiment of Mody with the elements of Ohkawa/Sorin to optimize error correction (para. 0004).

Response to Arguments
Applicant’s arguments with respect to claims 1,10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                          

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184